Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered. The claims have been amended to include “wherein the first metal wire pattern is perpendicular to the second metal wire pattern”. Applicant’s arguments are based upon Applicant’s amendment.  New ground of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2014/0063373 A1)(“Wu”) and of Zhong et al (US 2007/0241303 A1)(“Zhong”) and of Song et al (US 2018/0113345 A1(”Song”) and of Asaimuthu (US 2014/0311383 A1) and of Uang et al l(US 2006/0113656 A1)(“Uang”).
Wu discloses an interconnect (Fig. 40 and Fig. 41 and para. 0071)
Including a first region and a second region connected to each other , as shown in Fig. 40 and 41, the metal in first and second regions are connected to each other, the portions 112 in Fig. 41 are considered portions in first and second regions, and are connected by lines 913, as seen in Fig. 40,
The first region has a first stress, the second region has a second stress, the second greater than the first, the second including nano metal, the first region non-nano conductive pattern (para. 0068)
The second region is at an inflection point between adjacent first regions, the corners of the lines 913 shown in Fig. 41 are considered to correspond to inflection points,
The shape of the second region is associated with an intensity of stress generated at the inflection point, as one of ordinary skill in the art would expect forces at corners to have more stress than straight portions,
The non nano conductive pattern includes a first and a second metal wire pattern , as shown in Fig. 41, the conductor 112P include two portions which are parallel (para. 0068), and the conductor 913 is for example a silver paste with a lower resistivity than the metal lines (para. 0071), which is a disclosure of nanometal, as Wu discloses the paste includes particles in a paste (para. 0065) is  the first is a stripe structure including a plurality of straight metal wires in parallel in a first direction , the second is a stripe structure including a plurality of straight metal wires spaced apart by the first metal pattern in the first direction and alternately arranged in an upper position and a lower position of the first metal wire pattern and parallel to each other in a second direction as shown in Fig. 41 the portion 913 corresponds to the nanometal, the first direction perpendicular to the second direction, the first metal wire pattern does not contact the second and the nano metal wire pattern connects the first metal pattern and the second metal pattern at corners of the first metal wire pattern and the second metal wire pattern and the first metal wire pattern is perpendicular to the second metal wire pattern, as Wu discloses in Fig. 41 that a portion of the line 913 is perpendicular to the metal 112P and a portion of the line 913 is above another portion of the line 913, the line 913 corresponding to the nanometal as stated above.

Wu is silent with respect to greater than the first, with respect to the first and second first and second stresses and with respect to the wires being related with respect to  spaced and parallel in the recited directions and with respect to the corresponding of the line 913 to nanometal.
Zhong, in the same field of endeavor of conductive compositions containing particles in a polymer matrix (Abstract), discloses that the stress generated by differences in the coefficient of thermal expansion (CTE)  (para. 0101).
Song, in the same field of endeavor of connecting metal conductors in the form of strips using nanometal connections (para. 0039 and Fig. 8), the sides are parallel, as Song discloses the shape of the mesh or grid  is rhomboid (para.0039 and Fig. 8) . 
Asaimuthu, in the same field of endeavor of nanocomposite with a nanometal matrix (Abstract), discloses that nanometal includes particles such as nanoparticles in a matrix (para. 0009, 0023, and claim 11).
Uang, in the same field of endeavor of conductive film including nanoconductors in a matrix (Abstract), discloses composite of gold or silver nanocomposite including in multilayers release stress (para. 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the second region to have a greater stress according to the disclosure made by Zhong, as the second region would be expected to have a greater difference in CTE with the substrate, as the first region being the nano-metal which includes polymer would be expected to have CTE closer to that of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have expected that the stresses at the first and second areas disclosed Wu that the forming of the wires in a form in which there is patterning of the microwires in vertical direction which prevents wire breaks , which is a disclosure of different stresses in the horizontal area, which is the area of the electrodes and in the vertical area, in which the nanowire is expected to be different for the reasons stated above in the description given by Wu of Fig. 40 and Fig. 41.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lines according to the arrangement disclosed by Song in the device disclosed by Wu in order to obtain the benefit of ease of forming the intersection points for different shapes (Song, para. 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the disclosure made by Asaimuthu and the disclosure made by Uang support that the material disclosed by Wu is a nanometal material.
Re claim 4:  The combination of Wu,  Zhong, and Song disclose a quadrangle, as Song discloses the   which includes the metal region has a pattern with a shape which is a rhombus, as stated above in the rejection of claim 1.
Re claim 5:  Wu discloses the conductive wire includes  electrodes formed of silver as stated above in the rejection of claim 1       and the nano-metal wire includes nano-silver wire as stated above in the rejection of claim 1.
Re claim 9:  Wu discloses a method of manufacturing a display including 
Providing a substrate 101  (para. 0070 ) as shown in Fig. 41 
Wu discloses  forming an interconnect (Fig. 40 and Fig. 41 and para. 0071)
Including a first region and a second region connected to each other , as shown in Fig. 40 and 41, the metal in first and second regions are connected to each other, the portions 112 in Fig. 41 are considered portions in first and second regions, and are connected by lines 913, as seen in Fig. 40,
The first region has a first stress, the second region has a second stress, the second greater than the first, the second including nano metal, the first region non-nano conductive pattern
The second region is at an inflection point between adjacent first regions, the corners of the lines 913 shown in Fig. 41 are considered to correspond to inflection points,
The shape of the second region is associated with an intensity of stress generated at the inflection point, as one of ordinary skill in the art would expect forces at corners to have more stress than straight portions,
The non nano conductive pattern includes a first and a second metal wire pattern , as shown in Fig. 41, the conductor 112P include two portions which are parallel (para. 0068), and the conductor 913 is for example a silver paste with a lower resistivity than the metal lines (para. 0071), which is a disclosure of nanometal, as Wu discloses the paste includes particles in a paste (para. 0065) is  the first is a stripe structure including a plurality of straight metal wires in parallel in a first direction , the second is a stripe structure including a plurality of straight metal wires spaced apart by the first metal pattern in the first direction and alternately arranged in an upper position and a lower position of the first metal wire pattern and parallel to each other in a second direction as shown in Fig. 41 the portion 913 corresponds to the nanometal, the first direction perpendicular to the second direction, the first metal wire pattern does not contact the second and the nano metal wire pattern connects the first metal pattern and the second metal pattern at corners of the first metal wire pattern and the second metal wire pattern and the first metal wire pattern is perpendicular to the second metal wire pattern, as Wu discloses in Fig. 41 that a portion of the line 913 is perpendicular to the metal 112P and a portion of the line 913 is above another portion of the line 913, the line 913 corresponding to the nanometal as stated above.
Wu is silent with respect to greater than the first, with respect to the first and second first and second stresses and with respect to the wires being related with respect to  spaced and parallel in the recited directions and with respect to the corresponding of the line 913 to nanometal.
Zhong, in the same field of endeavor of conductive compositions containing particles in a polymer matrix (Abstract), discloses that the stress generated by differences in the coefficient of thermal expansion (CTE)  (para. 0101).
Song, in the same field of endeavor of connecting metal conductors in the form of strips using nanometal connections (para. 0039 and Fig. 8), the sides are parallel, as Song discloses the shape of the mesh or grid  is rhomboid (para.0039 and Fig. 8) . 
Asaimuthu, in the same field of endeavor of nanocomposite with a nanometal matrix (Abstract), discloses that nanometal includes particles such as nanoparticles in a matrix (para. 0009, 0023, an claim 11).
Uang, in the same field of endeavor of conductive film including nanoconductors in a matrix (Abstract), discloses composite of gold or silver nanocomposite including in multilayers release stress (para. 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the second region to have a greater stress according to the disclosure made by Zhong, as the second region would be expected to have a greater difference in CTE with the substrate, as the first region being the nano-metal which includes polymer would be expected to have CTE closer to that of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have expected that the stresses at the first and second areas disclosed Wu that the forming of the wires in a form in which there is patterning of the microwires in vertical direction which prevents wire breaks , which is a disclosure of different stresses in the horizontal area, which is the area of the electrodes and in the vertical area, in which the nanowire is expected to be different for the reasons stated above in the description given by Wu of Fig. 40 and Fig. 41.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lines according to the arrangement disclosed by Song in the device disclosed by Wu in order to obtain the benefit of ease of forming the intersection points for different shapes (Song, para. 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the disclosure made by Asaimuthu and the disclosure made by Uang support that the material disclosed by Wu is a nanometal material.


Claims 11-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wu et al (US 2014/0063373 A1)(“Wu”  and of Zhong et al (US 2007/0241303 A1)(“Zhong”) and of   Song et al (US 2018/0113345 A1(”Song”)  and of Asaimuthu (US 2014/0311383 A1) and of Uang et al l(US 2006/0113656 A1)(“Uang”) as applied to claim 9 above and further in view of Chen et al (US 2016/0172618 A1)(“Chen”).
Wu in  view  of Zhong and Song  and Asaimuthu and of Uang discloses the limitations of claim 9 as stated above.  Wu in view of Zhong  and Song and Asaimuthu and of Uang is silent with respect to etching.
Chen, in the same field of endeavor of nano metal pattern and patterns in a grid (para. 0030 and 0032), discloses that the conductive and wire patterns and the nanometal patterns  can be formed by laser patterning or by etching (para. 0062 and 0064-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step of etching as disclosed by Chen with the method disclosed by Wu in view  of Zhong and Song an dAsaimuthu and Uang  because Chen discloses a method which is of art recognized equivalence for the same purpose (MPEP 2144.07(II)).
Re claim 12:  Wu discloses that the forming of a pattern includes forming a pattern of the nanometal layer, as Wu discloses forming the nanosilver portions in a pattern, as stated above in the rejection of claim 9.  Chen discloses nano metal patterns in a grid (para. 0030 and 0032) and also discloses that the conductive and wire patterns can be formed by laser patterning or by etching (para. 0062 and 0064).  The reasons for combining the references are the same as stated above in the rejection of claim 11.
Re claim 17:  Wu discloses nano silver as the nano metal material as stated above in the rejection of claim 9.  
Re claim 18:  The combination of Wu and Zhong and Song as Wu discloses printing (para. 0061) and  Chen discloses inkjet printing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined inkjet printing as disclosed by Wu with the method disclosed by Liu in order to obtain the benefit of forming very fine patterns as disclosed by Burberry (para. 0006) and because Wu discloses the method is known in the art and Chen discloses inkjet printing, which is known in the art for fine patterns.
Re claim 19:  Wu in view  of Zhong and Song and  Asaimuthu and Uang discloses the limitations of claim 9 as stated above.  Liu discloses laser patterning for the first and second areas (para. 0022-0024).  Wu in view of Zhong and Song and Asaimuthu and Uang  is silent with respect to etching.
Chen, in the same field of endeavor of nano metal pattern and patterns in a grid (para. 0030 and 0032), discloses that the conductive and wire patterns can be formed by laser patterning or by etching (para. 0062 and 0064-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step of etching as disclosed by Chen with the method disclosed by Wu and of Zhong and Song and Asaimuthu and Uang because Chen discloses a method which is of art recognized equivalence for the same purpose (MPEP 2144.07(II)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895